DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.

Response to Arguments
Applicant's amendments and arguments filed 13 December 2021 regarding the previously given rejection of claims 1, 3-9, 11-17, and 19-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant points to the claims’ recitation of a table as evidence that the claims cannot be performed by the human mind. However, as the courts have noted, a claim that requires a computer may still recite a mental process. Looking at the actual steps being performed, the invention as described by the amended claims is reciting 1) associating functions with the time they should be executed, and 2) executing those functions which modify those associations. The receiving of the function constitutes extra-solution activity and as such does not change the assessment that the claims are directed towards a mental process without significantly more.
For the mental process of association, examiner notes that the described adding a new column and cells only describes how a computer would perform the associating being done, and as such still constitutes describing a computer performing a mental process.
As for the execution, the language of the functions is now, at least, performing an action (as opposed to simply notifying that an action needs to be performed). Unfortunately, the action being performed by the function is the modification of the association(s) made earlier, and as such is thus also still pointed towards performing a mental process.
As for applicant’s argument that the claimed invention constitutes an improvement to the functioning of a computer or an improvement to other technology or technical field, while the absence of a prior art rejection speaks to the novelty of the approach the applicant took to make function-time associations and execute them when indicated, the actual process described is hardly new and thus cannot be considered an improvement over other methods of solving the same issue (see attached Oracle Database Administrator’s Guide section). Amendment to the claims such that a clear benefit over prior methods of running functions at specific times may be an avenue to overcome this 101 rejection, though examiner is not confident in that regard.
Examiner suggests that applicant look to amend the claims such that the claims are clearly integrated into a practical application and/or show how the additional elements (in this case the computer/database) amount to significantly more than the judicial exception.

Applicant’s amendments and arguments filed 13 December 2021, with respect to the previously given rejection of claims 1, 3-9, 11-17, and 19-20 under 35 U.S.C. 103 have been fully considered and are persuasive. As such the previously given rejection of the claims on the basis of 35 U.S.C. 103 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more.
Regarding independent claims 1, 9, and 17, they are all directed at the mental process of association of information, in this case the association of a function with a time to execute said function. 
Starting at the Step 2A prong one analysis, “adding, by a processing device, a new column comprising a plurality of new cells to the table in response to receiving the function, wherein each new cell of the plurality of new cells of the column is associated with a respective row of the plurality of rows of the table” (emphasis added) describes the abstract idea of associating pieces of information with each other. The other action being performed by the claims is “executing the function”. By describing the process as “wherein executing the function comprises altering a cell in the respective row that is associated with the respective new cell” the claim is function is limited to altering the created association between a function and a timer. Since the altering of an association is also a mental process, just as the creation of the association is, the “for each respective new cell of the plurality of new cells: upon expiration of the timer of the respective new cell, determining that the database management system is available for execution of the function”, except for the inclusion of a database management system, describes requiring that whatever be making the associations be able to do so, and since the association can be done in the human mind, this does not limit the claim away from the mental process. The “receiving a function to be applied in association with a plurality of rows of a table within a database management system” describes extra solution activity of receiving data, and as such does not impact the mental process.
Turning to the Step 2A prong two analysis, there are some identifiable additional elements to the independent claims. Saying that the new cells “comprises a timer indicating a time” simply describes what one part of the association represents (a timer), while “that the processing device will execute the function on the respective row” shows the other half (a function to be executed), as “wherein each new cell of the plurality of new cells references the function” reinforces. Looking first at the method described by claim 1, it is clear that the associating is being done “by a processing device”, and the results of that association are stored within a “database management device”. Looking at the function of the claim as a whole, as the Step 2A prong two analysis requires, shows that the action occurring, the association of data and the modification of that association at a certain time, does not occur differently in the processor than it does in the human mind. The steps described, specifically the “adding, by a processing device, a new column comprising a plurality of new cells to the table in response to receiving the function, wherein each new cell of the plurality of new cells of the column is associated with a respective row of the plurality of rows of the table”, shows how the processor is forming the associations. Additionally, while at first glance this might seem like the main action being described is the writing of data (the new cells with the timers) the writing of the data is actually only the extra solution activity necessary to make the association between the timers and the functions.
Considering the question of integration of the mental process into a practical application, the claimed invention as described in the specification is aimed towards using the created associations to manage a database. However, the claims themselves do not actually alter a database beyond the created associations, and even if they did no action beyond the moving of data is implied which would not direct the claims to an integration of the data associations into a practical application as such data movement would amount to extra solution activity without the moving of the data being an integral part of the claimed invention. As such the claims do not integrate the mental process of data association into a practical application because neither the processor or database management system are altering the associating of data, and the method described does not constitute an improvement in the functioning of a computer as various methods to execute functions associated with a timer existed at the effective time of filing, such as described in the Oracle Database Administrator’s Guide section attached to this office action.
The additional aspects of claims 9 and 17, being system and CRM claims, provide a physical device or medium to run and store the methods described, but provide no additional impact on the claims and as such do not alter the assessment that the claims recite the mental process of association of information.
Under the Step 2B analysis, the additional elements are looked at more discretely. The association occurring in the processor does not rely on some aspect unique to the processor to perform the step, nor does the executing of a function to modify the association rely on one either. The storage of the resulting association is merely the natural result of making said association, and would occur in the mind of a human performing the same association. The processor is only relied on to implement the data associations while the database management system is used only for data storage. As such both additional elements are performing functions with are well understood, routine, and conventional, as the processor is creating and maintaining the data associations, similar to the electronic recordkeeping of Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014), and the database management system for the “Storing and retrieving information in memory” is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 739 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). As such the independent claims do not show how the claimed invention is aimed at significantly more than the judicial exception.
Turning to the dependent claims, claims 3, 11, and 19 place restrictions on the types of actions which the functions can execute. While this could potentially be tailored to show some integration of the claims into a practical application, the claims as written are too broad to provide meaningful direction away from the judicial exception.
For claims 4, 12, and 20, the described aspect is the limiting of what sort of data can be modified by the functions. This doesn’t change the fundamental target of the functions, only limits them to a subset of the associations, and as such does not limit the claims away from the judicial exception.
For claims 5, 6, 13, and 14, the additional mental process of determining is added. While it is certainly not association, it does not significantly change the associating that is occurring elsewhere, and since it too recites a mental process, determining, it does not aide in making the claims recite significantly more than the mental process.
For claims 7, 8, 15, and 16, the association method detailed in claims 1 and 9 are applied multiple times, but this does not change the core function being executed and thus does not direct the claims to significantly more than the judicial exception.

Considerations Regarding Allowability
The claims as presented on 13 December 2021 describe a means of associating a received function with a time of execution by placing both within a row of a database and then executing the function of a row when the timer in a different column of the same row expires. While examiner is unsure how the described approach to time-specific execution of functions is an improvement upon other methods of doing so, examiner found the method described was unlike those found in prior art, and that there was no sufficiently obvious reason to combine said prior art such as to teach the claimed invention.
As the claimed invention is not deemed in allowance due to questions of patentability examiner notes that amendments to the claims may alter the claim assessment such that prior art does teach the altered claims, however if the changes only add to the claims and not alter the existing aspects examiner feels that is unlikely.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183